DETAILED ACTION
Claims 11-24 are pending.  Claims 1-10 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Instances in the claims, including an input device, a depiction unit and a calculation unit are interpreted under 35 U.S.C. 112(f).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 14-15 and 22-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites ‘correcting the first parameter so as to match at least the second parameter with a reference value’ and it is not clear how matching the second parameter to a reference value enables correction of the first parameter.
Claim 15 recites ‘correcting the first parameter so as to match at least one parameter except the second parameter with a reference value’ and it is not clear how matching a parameter to a reference value enables correction of the first parameter.

Claims depending on any of the above rejected claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of selecting time periods and selecting data corresponding to those time periods.  
Claim 11 recites a display device for a plant, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; 
displaying… the correlation between the first parameter and the second parameter in each of the first period and the second period; 

This judicial exception is not integrated into a practical application because the additional elements, i.e. displaying data on a generic display device (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and inputting data via a generic input device (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 A), a processing unit and a depiction unit (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) are recited at high level of generality and do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, displaying data on a generic display device (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and inputting data via a generic input device (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 A), a processing unit and a depiction unit (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C)  are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the 
Claim 12 recites calculating a first and second approximate function (mental/mathematical process) and displaying a graph of these functions (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information). Thus this claim recites an abstract idea.
Claim 13 recites calculating a difference (mental/mathematical process) and display the calculated difference (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and inputting a range of the second parameter (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A). Thus this claim recites an abstract idea.
Claim 14 recites correcting the first parameter so as to match at least the second parameter …’, ‘extraction of the operational action…’ (mental/mathematical process), display the temporal change of the corrected first parameter (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and ‘accept a selection input of the first period and the second period’ (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A). Thus this claim recites an abstract idea.
Claim 15 recites for correcting the first parameter so as to match at least one parameter except the second parameter (mental/mathematical process) and display the correlation between the corrected first parameter and the second parameter (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information).  Thus this claim recites an abstract idea.

Claim 17 recites that the second parameter includes a load of the plant, i.e. merely defining the type of abstract data being processed. Thus this claim recites an abstract idea.
Claim 18 recites displaying both the temporal change of the first parameter, and the correlation between the first parameter and the second parameter in each of the first period and the second period (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information). Thus this claim recites an abstract idea.
Claim 19 recites displaying a graph showing the temporal change of the first parameter, and a graph showing the correlation between the first parameter and the second parameter in each of the first period and the second period (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information). Thus this claim recites an abstract idea.
Claim 20 recites that the plant includes a thermal power generation facility (generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a generic plant, see MPEP 2106.05(h), wherein the first parameter includes thermal efficiency of the thermal power generation facility, and wherein the second parameter includes a power 
Claim 21 recites that the plant includes a compressor (generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a generic plant, see MPEP 2106.05(h), wherein each of the first parameter and the second parameter is any one of a temperature of air sucked in the compressor, a pressure ratio of a suction side and a discharge side of the compressor, an angle of an inlet guide vane of the compressor, a rotation speed of the compressor, or compression efficiency of the compressor, i.e. merely defining the type of abstract data being processed. Thus this claim recites an abstract idea.
Claim 22 recites a state display method, i.e. a process, which is a statutory category of invention.  The claim recites similar limitations to claim 11 and is rejected under the same rationale. 
Claim 23 recites that both the temporal change of the first parameter, and the correlation between the first parameter and the second parameter in each of the first period and the second period are displayed (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information). Thus this claim recites an abstract idea.
Claim 24 recites that both a graph showing the temporal change of the first parameter, and a graph showing the correlation between the first parameter and the second parameter in each of the first period and the second period are displayed on the display screen (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information). Thus this claim recites an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of  Koda et al. Japanese Patent Publication JP 2012021487 (hereinafter Koda), published 2/2/2012, in view of Kusumi et al. U.S. Patent Publication No. 20160252015 (hereinafter Kusumi).
Regarding claim 11, Koda teaches a state display device for a plant for displaying a state of the plant in operation [0001-0002, 0010-0011 — thermal power plants; 0041 — an output device 36 such as a display; 0079 — As a result of the calculation in the above steps, the graph obtained by plotting the converted values for each device in chronological order, the thermal efficiency of the plant 1,and the influence of the converted values of each device on the thermal efficiency of the output device 40 is output to], the device comprising: 
a display device for displaying a temporal change of a first parameter representing an operation state of the plant [0041 — an output device 36 such as a display; 0069, Fig. 6 — graph in which the date and time are taken on the horizontal axis (temporal change), the adiabatic efficiency obtained by the measured value reference analysis is taken on the vertical axis, and the results are plotted; 0079 — As a result of the calculation in the above steps, the graph obtained by plotting the converted values for each device in chronological order, the thermal efficiency of the plant 1,and the influence of the converted values of each device on the thermal efficiency of the output device 40 is output to], and a correlation between the first parameter and a second parameter representing an operation state of the plant [0061, Fig. 5 — FIG. 5 shows the concept 
a first period and a second period different from the first period [0061, Fig. 5 — FIG. 5 shows the concept of the device performance function. As shown in the figure, the horizontal axis represents the state quantity of the working fluid of the air compressor 3, and the vertical axis represents the adiabatic efficiency, and the results of the measured value reference analysis are shown at each cross-shaped point. The upper group is the result based on the measurement value of the Lth year (first period), and the lower group is the result based on the measurement value of the Mth year (second period)]; and 
a processing device [0041-0042 — computer 30 includes a CPU 31], wherein the processing device includes a depiction unit for displaying the temporal change of the first parameter on the display device [0041 — an output device 36 such as a display; 0069, Fig. 6 — graph in which the date and time are taken on the horizontal axis (temporal change), the adiabatic efficiency obtained by the measured value reference analysis is taken on the vertical axis, and the results are plotted; 0079 — As a result of the calculation in the above steps, the graph obtained by plotting the converted values for each device in chronological order, the thermal efficiency of the plant 1,and the influence of the converted values of each device on the thermal efficiency of the output device 40 is output to], and for displaying, on the display device, the correlation between the first parameter and the second parameter in each of the first period and the second period [0061, Fig. 5 — FIG. 5 shows the concept of the device performance function. As shown in the 
But Koda fails to clearly specify an input device for respectively selecting and inputting a first period and a second period.
However, Kusumi teaches an input device for respectively selecting and inputting a first period and a second period [0080-0087, Figs. 11-14 — FIGS. 11 to 14 illustrate examples of screens displayed on the image display apparatus 950. The user uses the keyboard 901 and the mouse 902 to execute operations, such as inputting parameter values… measurement signal display space 961, the user inputs, in an input space 981, the measurement signal or the operation signal desired to be displayed on the image display apparatus 950 together with a range (upper limit/lower limit) of the signal. In addition, the desired time to be displayed is input to a time input space 982…  By inputting the desired time to be displayed in the time input space 985 and clicking the display button 986, the trend graphs are displayed on the image display apparatus 950 as illustrated in FIG. 14].
Koda and Kusumi are analogous art.  They relate to thermal power generation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power plant display device, as taught by Koda, by incorporating the above limitations, as taught by Kusumi.  

Regarding claim 12, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches a first approximate function calculation unit for calculating a first approximate function representing an approximate function with respect to the correlation between the first parameter and the second parameter in the first period [0029 — The thermal efficiency analysis program is characterized in that a plurality of equipment performance functions are created and the thermal efficiency of the power plant and the performance values of the equipment constituting the power plant are evaluated; 0063, Fig. 5 — for each group in the Lth year and the Mth year, the slopes of the functions f1 and f2 are obtained from the adiabatic efficiency by the least squares method or the like]; and 
a second approximate function calculation unit for calculating a second approximate function representing an approximate function with respect to the correlation between the first parameter and the second parameter in the second period [0029 — The thermal efficiency analysis program is characterized in that a plurality of equipment performance functions are created and the thermal efficiency of the power plant and the performance values of the equipment constituting the power plant are evaluated; 0063, Fig. 5 — for each group in the Lth year and the Mth year, the slopes of the functions f1 and f2 are obtained from the adiabatic efficiency by the least squares method or the like], and 
wherein the depiction unit is configured to display, on the display device, a graph of the first approximate function calculated by the first approximate function calculation unit and a graph of 
Regarding claim 13, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches wherein the processing device [0041-0042 — computer 30 includes a CPU 31] includes a difference calculation unit for calculating a difference of the first parameter between the first period and the second period in a specified range of the second parameter [0029-0030 —a plurality of equipment performance functions are created and the thermal efficiency of the power plant and the performance values of the equipment constituting the power plant are evaluated when there is a difference in the relationship between the two… when there is a difference in the relationship between the arbitrary state quantity of each device and the performance value due to aged deterioration, equipment modification, or difference in operating state, the device performance function is obtained for each difference; 0064 — the device 
Further, Kusumi teaches that a specified range of the second parameter is input via the input device [0080-0087, Figs. 11-14 — F IGS. 11 to 14 illustrate examples of screens displayed on the image display apparatus 950. The user uses the keyboard 901 and the mouse 902 to execute operations, such as inputting parameter values… measurement signal display space 961, the user inputs, in an input space 981, the measurement signal or the operation signal desired to be displayed on the image display apparatus 950 together with a range (upper limit/lower limit) of the signal. In addition, the desired time to be displayed is input to a time input space 982…  By inputting the desired time to be displayed in the time input space 985 and clicking the display button 986, the trend graphs are displayed on the image display apparatus 950 as illustrated in FIG. 14] and wherein the depiction unit is configured to display the difference on the display device [0044-0046, Fig. 2 — an insufficient output amount is shown in the center panels of Fig. 2].

One of ordinary skill in the art would have been motivated to do this modification to enable a user to select a desired time interval for display, as taught by Kusumi [0080-0087] and to graphically present a difference value to a user to facilitate easier evaluation.
Regarding claim 16, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches the depiction unit is configured to display, on the display device [0041 — an output device 36 such as a display], the temporal change of the first parameter before correction [0041 — an output device 36 such as a display; 0069, Fig. 6 — graph in which the date and time are taken on the horizontal axis (temporal change), the adiabatic efficiency obtained by the measured value reference analysis is taken on the vertical axis, and the results are plotted; 0079 — As a result of the calculation in the above steps, the graph obtained by plotting the converted values for each device in chronological order, the thermal efficiency of the plant 1,and the influence of the converted values of each device on the thermal efficiency of the output device 40 is output to], the temporal change of the first parameter after correction, or the temporal change of each of the first parameter before correction and the first parameter after correction.
Further, Kusumi teaches displaying temporal changes of parameters to be switchable therebetween, in accordance with a display instruction input by the input device [0084-0087, 963, trend graphs are displayed on the image display apparatus 950 as illustrated in FIG. 14…  In a related information display space 984, any one of the weather, the temperature, the wind direction, the wind speed, humidity, and the amount of solar radiation is selected. A display button 985 is then clicked to search the related information database 300 and display information including the selected information… By inputting the desired time to be displayed in the time input space 985 and clicking the display button 986, the trend graphs are displayed on the image display apparatus 950 as illustrated in FIG. 14].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power plant display device, as taught by the combination of Koda and Kusumi, by incorporating the above limitations, as taught by Kusumi.  
One of ordinary skill in the art would have been motivated to do this modification to enable a user to select a desired data set for display, as taught by Kusumi [0084-0087].
Regarding claim 17, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches a second parameter [0061, Fig. 5 — FIG. 5 shows the concept of the device performance function. As shown in the figure, the horizontal axis represents the state quantity of the working fluid of the air compressor 3, and the vertical axis represents the adiabatic efficiency, and the results of the measured value reference analysis are shown at each cross-shaped point. The upper group is the result based on the measurement value of the Lth year, and the lower group is the result based on the measurement value of the Mth year].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power plant display device, as taught by the combination of Koda and Kusumi, by incorporating the above limitations, as taught by Kusumi.  
One of ordinary skill in the art would have been motivated to do this modification to enable a user to select a desired time interval for display, as taught by Kusumi [0080-0087] and to graphically present a difference value to a user to facilitate easier evaluation.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above power plant display device by simply substituting a known plant load for the parameter of Koda, for the predictable result of power plant display device capable of displaying a plant load.  In addition, it would be obvious to display the plant load in order to better monitor it.
Regarding claim 18, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches the depiction unit is configured to display, on a display screen of the display device, both the temporal change of the first parameter [0041 — an output device 36 such as a display; 0069, Fig. 6 — graph in which the date and time are taken on the horizontal axis (temporal change), the adiabatic efficiency obtained by the measured value reference 
Regarding claim 19, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches the depiction unit is configured to display, on the display screen, both a graph showing the temporal change of the first parameter [0041 — an output device 36 such as a display; 0069, Fig. 6 — graph in which the date and time are taken on the horizontal axis (temporal change), the adiabatic efficiency obtained by the measured value reference analysis is taken on the vertical axis, and the results are plotted; 0079 — As a result of the calculation in the above steps, the graph obtained by plotting the converted values for each device in chronological order, the thermal efficiency of the plant 1,and the influence of the converted values of each device on the thermal efficiency of the output device 40 is output to], and a graph showing the correlation between the first parameter and the second parameter in each of the first period and the second period [0061, Fig. 5 — FIG. 5 shows the concept of the device performance function. 
Regarding claim 20, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches that a plant includes a thermal power generation facility [0001-0002, 0010-0011 — thermal power plants], wherein the first parameter includes thermal efficiency of the thermal power generation facility [0010, 0040 — thermal efficiency of the power plant], and wherein the second parameter includes a power generation output of the thermal power generation facility [0053 — Specific examples of the state quantity of the working fluid include the inlet / outlet temperature / pressure of the high-pressure turbine 12, the medium-low pressure turbine 13, the high-pressure to medium-pressure economizer 19, the temperature / pressure around 20, the degree of vacuum of the condenser 16, and the power generation. This is the output of the machine 15].
Regarding claim 21, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches that a plant includes a compressor [0036 — air compressor 3], and wherein each of the first parameter and the second parameter is any one of a temperature of air sucked in the compressor [0005-0006 — outside air temperature; 0067 — air compressors that directly suck in the atmosphere and condensers that come into direct contact with seawater, the 
Regarding claim 22, Koda teaches a state display method for a plant for displaying a state of the plant in operation [0001-0002, 0010-0011 — thermal power plants; 0041 — an output device 36 such as a display; 0079 — As a result of the calculation in the above steps, the graph obtained by plotting the converted values for each device in chronological order, the thermal efficiency of the plant 1,and the influence of the converted values of each device on the thermal efficiency of the output device 40 is output to], the method comprising: 
a temporal change display step of displaying, on a display device, a temporal change of a first parameter representing an operation state of the plant [0069, Fig. 6 — graph in which the date and time are taken on the horizontal axis (temporal change), the adiabatic efficiency obtained by the measured value reference analysis is taken on the vertical axis, and the results are plotted; 0079 — As a result of the calculation in the above steps, the graph obtained by plotting the converted values for each device in chronological order, the thermal efficiency of the plant 1,and the influence of the converted values of each device on the thermal efficiency of the output device 40 is output to]; and 
a correlation display step of displaying, on the display device, a correlation between the first parameter and a second parameter in each of a first period and a second period different from the first period in the temporal change of the first parameter [0041 — an output device 36 such as a 
But Koda fails to clearly specify the first period and the second period being respectively selected and input by the input device.
However, Kusumi teaches the first period and the second period being respectively selected and input by the input device [0080-0087, Figs. 11-14 —  F IGS. 11 to 14 illustrate examples of screens displayed on the image display apparatus 950. The user uses the keyboard 901 and the mouse 902 to execute operations, such as inputting parameter values… measurement signal display space 961, the user inputs, in an input space 981, the measurement signal or the operation signal desired to be displayed on the image display apparatus 950 together with a range (upper limit/lower limit) of the signal. In addition, the desired time to be displayed is input to a time input space 982…  By inputting the desired time to be displayed in the time input space 985 and clicking the display button 986, the trend graphs are displayed on the image display apparatus 950 as illustrated in FIG. 14].
Koda and Kusumi are analogous art.  They relate to thermal power generation systems.

Regarding claim 23, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  
Further, Koda teaches that both the temporal change of the first parameter [0041 — an output device 36 such as a display; 0069, Fig. 6 — graph in which the date and time are taken on the horizontal axis (temporal change), the adiabatic efficiency obtained by the measured value reference analysis is taken on the vertical axis, and the results are plotted; 0079 — As a result of the calculation in the above steps, the graph obtained by plotting the converted values for each device in chronological order, the thermal efficiency of the plant 1,and the influence of the converted values of each device on the thermal efficiency of the output device 40 is output to], and the correlation between the first parameter and the second parameter in each of the first period and the second period are displayed on a display screen of the display device [0061, Fig. 5 — FIG. 5 shows the concept of the device performance function. As shown in the figure, the horizontal axis represents the state quantity of the working fluid of the air compressor 3, and the vertical axis represents the adiabatic efficiency, and the results of the measured value reference analysis are shown at each cross-shaped point. The upper group is the result based on the measurement value of the Lth year, and the lower group is the result based on the measurement value of the Mth year].
Regarding claim 24, the combination of Koda and Kusumi teaches all the limitations of the base claims as outlined above.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibuya et al. U.S. Patent Publication No. 20140039834, which discloses an equipment-condition monitoring method adopting a sensitive and fast anomaly detection technique and an equipment-condition monitoring apparatus. 
Prasad et al. ‘A Novel Performance Monitoring Strategy for Economical Thermal Power Plant Operation’ IEEE Transactions on Energy Conversion, Vol. 14, No. 3, pages 802-
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119